444 F.2d 222
Arnold C. WATSON, Plaintiff-Appellant,v.COMMERCIAL CREDIT CORPORATION et al., Defendants-Appellees.No. 71-1583 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprisesv.Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970).
United States Court of Appeals, Fifth Circuit.
June 28, 1971, Rehearing Denied Aug. 10, 1971.

Arnold C. Watson, pro se.
Guy B. Scoggin, Frank S. Normann, Michael A. Britt, Don M. Richard, Mary Williams Cazales, Asst. U.S. Attys., Gerald J. Gallinghouse, U.S. Atty., Normann & Normann, New Orleans, La., Legier, McEnerny, Waguespack, kuhner & Scoggin, New Orleans, La., for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; Fred J. Cassibry, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21;1 Watson v. Commercial Credit Corporation, 341 F.2d 915 (5th Cir. 1965), cert. denied 381 U.S. 943, 85 S.Ct. 1782, 14 L.Ed.2d 706.



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)